Citation Nr: 1747750	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-24 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of expenses related to non-VA medical care provided at Chandler Regional Hospital in Chandler, Arizona on January 29, 2013. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 administrative decision issued by the Department of Veterans Affairs Medical Center (VAMC) in Fort Harrison, Montana.  

In November 2016, the Veteran testified during a Board video-conference hearing before the undersigned.  A transcript is of record.  

In May 2017, the Board issued a decision and remand with regard to other issues.  The remanded issue has not been returned to the Board

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The records pertain to non-VA emergency treatment on January 29, 2013 at Chandler Regional Hospital in Chandler, Arizona are not in the claims file.  The Board has made a number of administrative attempts to obtain these records from the AOJ, but was unsuccessful.  Also missing are the Veteran's August 2013 claim and the administrative decision on appeal.  Given the relevance of these records, the Board must remand the case to obtain these missing documents.   

Accordingly, the case is REMANDED for the following action:

1.  Associate the January 2013 private emergency treatment records from Chandler Regional Hospital in Chandler, Arizona, as well as the August 2013 claim and September 2013 administrative decision on appeal, with the claims file. 

Efforts to obtain these records must continue until they are received; unless it is reasonably certain that they do not exist or further efforts would be futile.

2.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



